Reasons for Allowance

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The 9-pages drawings (Figs. 1-10) filed on March 31, 2020 are acceptable.

3.	Claims 1-18 are currently active and pending with claims 1 and 11 as independent claims.  Claims 1-18 are allowed because no prior art has taught a rotary electric machine control device as defined in the claims.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is (571)272-2072.  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COLON-SANTANA EDUARDO can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Friday, April 30, 2021